WENTWORTH, Judge.
Appellant challenges the imposition of court costs after his criminal conviction. The record does not indicate that appellant was provided notice or an opportunity to be heard on the issue of his ability to pay costs. The state concedes that a remand is required by the supreme court decisions in Harriel v. State, 520 So.2d 271 (Fla.1988), and Mays v. State, 519 So.2d 618 (Fla. 1988). See also Jenkins v. State, 444 So.2d 947 (Fla.1984). We agree, and vacate the assessment of costs and remand with directions that appellant be afforded notice and an opportunity to be heard prior to the imposition of costs.
SMITH, C.J., and WIGGINTON, J., concur.